


110 HR 6386 IH: To amend title XVIII of the Social Security Act to extend

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6386
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. McCarthy of
			 California introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to extend
		  and revise incentive payments for physician scarcity areas under part B of the
		  Medicare Program.
	
	
		1.Extension and revision of
			 Medicare incentive payments for physician scarcity areas
			(a)5-year
			 extensionParagraph (1) of
			 section 1833(u) of the Social Security Act (42 U.S.C. 1395l(u)) is amended by
			 striking 2008 and inserting 2012.
			(b)Change in
			 eligibility criteriaSuch
			 section is further amended—
				(1)in paragraph (1)(A)—
					(A)by inserting
			 or paragraph (8), as the case may be after paragraph
			 (4); and
					(B)by inserting
			 (or 2.5 percent in the cases specified in paragraph (8)) after
			 5 percent;
					(2)in each of clauses
			 (i) and (ii) of paragraph (2)(C), by inserting and paragraph (8)
			 after in this paragraph;
				(3)in paragraph (3),
			 by striking The Secretary and inserting For years before
			 2009, the Secretary;
				(4)in paragraph (4)(A), by striking The
			 Secretary and inserting For years before 2009, the
			 Secretary; and
				(5)by adding at the end the following new paragraph:
					
						(8)New rules for
				scarcity areas
							(A)In
				generalSubject to
				subparagraph (B)(ii), in applying paragraph (1) in the case of physicians’
				services furnished on or after July 1, 2008—
								(i)the term
				primary care scarcity county means a county (or equivalent area)
				which the Secretary identifies as having a primary care ratio (as determined
				under paragraph (2)(C)(i)) of less than 1 to 150;
								(ii)the term specialist care scarcity
				county means a county (or equivalent area) which the Secretary
				identifies as having a specialist care ratio (as determined under paragraph
				(2)(C)(ii)) of less than 1 to 150;
								(iii)for physicians’ services furnished by a
				primary care physician in a primary care scarcity county (as defined in clause
				(i)) which the Secretary identifies under such clause as having a primary care
				ratio of more than 1 to 300, 2.5 percent shall be substituted
				for 5 percent in paragraph (1); and
								(iv)for physicians’ services furnished by a
				physician, who is not a primary care physician, in a specialist care scarcity
				county (as defined in clause (ii)) which the Secretary identifies under such
				clause as having a specialist care ratio of more than 1 to 300, 2.5
				percent shall be substituted for 5 percent in paragraph
				(1).
								The
				provisions of subparagraphs (B) through (D) of paragraph (4) shall apply to
				identification of counties under this subparagraph in the same manner as they
				apply to the identification of counties under subparagraph (A) of paragraph
				(4).(B)Review of
				ratios
								(i)StudyThe
				Secretary, in consultation with the Medicare Payment Advisory Commission and
				the Comptroller General of the United States, shall conduct a study to better
				determine whether the primary and specialist care ratios applied under
				subparagraph (A) are appropriate to provide the proper incentive payments for
				physician scarcity areas.
								(ii)Authority to
				apply different ratiosIn the
				case of physicians’ services furnished on or after such date (no earlier than
				January 1, 2012) as the Secretary may specify, if the Secretary determines
				based on the study conducted under clause (i) that other ratios should be
				substituted for the 1-to-300 and 1-to-150 ratios specified in subparagraph (A),
				the Secretary may substitute such other ratios in applying such
				subparagraph.
								.
				
